


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) between The New Home Company Inc., a
Delaware corporation (the “Company”), and Thomas Redwitz (“Executive”) is
entered into as of January 30, 2014 (the “Effective Date”). In consideration of
the covenants contained herein, the parties agree as follows:
1.Employment. The term of Executive’s employment by the Company under this
Agreement will begin on the Effective Date, and will continue until the third
anniversary of the Effective Date, unless earlier terminated pursuant to
Section 4 hereof; provided, however, that on the third anniversary of the
Effective Date and each annual anniversary of such date thereafter, the
Agreement shall automatically be extended for one additional year unless either
the Company or Executive shall have terminated this automatic extension
provision by written notice to the other party at least 180 days prior to the
automatic extension date. The term of employment in effect from time to time
hereunder is hereinafter called the “Employment Period.” Subject to the terms of
this Agreement, Executive’s employment is at will, which means that either
Executive or the Company may terminate this relationship with or without Cause
or notice.
2.    Position and Duties. (a) Position. During the Employment Period, Executive
shall serve as the Chief Operating Officer of the Company and shall report to
the Chief Executive Officer of the Company (the “CEO”) and have the normal
duties, responsibilities and authority of an executive serving in such position,
subject to the direction of the CEO and the Board of Directors of the Company
(the “Board”). Upon the termination of Executive’s service as Chief Operating
Officer for any reason, unless otherwise determined by the CEO or the Board,
Executive shall be deemed to have resigned from all other positions held at the
Company or any of its subsidiaries or affiliates voluntarily, without any
further required action by Executive, as of the cessation of Executive’s
services, and Executive, at the request of the CEO or the Board, shall execute
any documents deemed in the discretion of the Company to be reasonably necessary
to reflect his resignation(s).
(b) Obligations. During the Employment Period, Executive shall devote his full
business time and efforts to the business and affairs of the Company and its
subsidiaries. Notwithstanding the foregoing, during his employment, Executive
may devote reasonable time to the supervision of his personal investments and
activities involving professional, charitable, community, educational, religious
and similar types of organizations, speaking engagements, membership on the
boards of directors of other organizations, and other types of activities, to
the extent that such other activities are not competitive with the Company or
otherwise conflict with the business of the Company or Executive’s duties
hereunder.
(c) No Outside Restrictions. Executive represents and warrants to the Company
that (i) he is not a party to or otherwise obligated under any contract with a
former employer or with any other person which in any way prohibits him from
being employed by the Company or purports to restrict the type of services to be
performed or type of information or knowledge to be used by him under this
Agreement, and (ii) he is not obligated under any contract or other agreement,
or subject to any judgment, decree or order of any court or administrative
agency, that would






--------------------------------------------------------------------------------



interfere with the use of his best efforts to promote the interests of the
Company or that would conflict with the Company’s existing or proposed business
known to him.
3.    Compensation and Benefits. (a) Base Salary. As compensation for
Executive’s performance of Executive’s duties hereunder, Company shall pay to
Executive an initial Base Salary of $450,000 per year, payable in accordance
with the normal payroll practices of the Company, less required deductions for
state and federal withholding tax, social security and all other employment
taxes and payroll deductions. The Base Salary shall be reviewed for increases by
the Board in good faith, based upon Executive’s performance, not less often than
annually. The term “Base Salary” shall refer to the Base Salary as so increased
by the Board.
(b) Annual Incentive Compensation. During the Employment Period, Executive shall
be eligible to receive an annual cash incentive bonus determined by the
Compensation Committee of the Board (the “Committee”) in its sole discretion, as
a percentage of Executive’s Base Salary, based upon Executive’s and/or the
Company’s achievement of annual performance goals or objectives established by
the Committee, in its sole discretion.
(c) Equity-Based Compensation. Subject to approval by the Committee, Executive
shall be eligible to be granted equity-based compensation awards on the same
terms and conditions as other senior executives of the Company.
(d) Other Benefits.
(i)    Savings and Retirement Plans. Executive shall be entitled to participate
in all qualified and non-qualified savings and retirement plans applicable
generally to other senior executives of the Company, in accordance with the
terms of the plans, as may be amended from time to time.
(ii)    Welfare Benefit Plans. Executive and/or his eligible dependents shall be
eligible to participate in and shall receive all benefits under the Company’s
welfare benefit plans and programs applicable generally to other senior
executives of the Company, in accordance with the terms of the plans, as may be
amended from time to time.
(iii)    Vacation. Executive shall be entitled to paid vacation time consistent
with the applicable policies of the Company as in effect from time to time.
(iv)    Fringe Benefits. During the Employment Period, Executive shall be
entitled to such fringe benefits as may be available generally to other senior
executives of the Company.
(v)    Business Expenses. Subject to Section 17 of this Agreement, Executive
shall be reimbursed for all reasonable travel and other expenses incurred in the
performance of Executive’s duties on behalf of the Company.

2



--------------------------------------------------------------------------------



4.    Termination of Employment. (a) The Employment Period shall end upon the
first to occur of: (i) the expiration of the term of this Agreement pursuant to
Section 1 hereof; (ii) termination of Executive’s employment by the Company on
account of Executive’s having become unable (as determined by the Board in good
faith) to regularly perform his duties hereunder by reason of illness or
incapacity for a period of more than six consecutive months (“Termination for
Disability”); (iii) termination of Executive’s employment by the Company for
Cause (as defined in Section 4(d) of this Agreement) (“Termination for Cause”);
(iv) termination of Executive’s employment by the Company other than a
Termination for Disability or a Termination for Cause (“Termination Without
Cause”); (v) Executive’s death; (vi) termination of Executive’s employment by
Executive for Good Reason (as defined in Section 4(e) of this Agreement)
(“Termination for Good Reason”); or (vii) termination of Executive’s employment
by Executive for any reason other than Good Reason.
(b) If the Employment Period ends for any reason set forth in Section 4(a),
except as otherwise provided in this Section 4, Executive shall cease to have
any rights to salary, bonus (if any) or benefits hereunder, other than (i)
payment of unpaid Base Salary through and including the date of termination or
resignation (which in the case of a termination by the Company shall be paid on
the final day of employment, and in the case of a resignation shall be paid
within five days after the termination of the employment relationship), (ii)
Executive’s business expenses that are reimbursable pursuant to Section 3(d) but
have not been reimbursed by the Company as of the date of termination, (iii)
Executive’s annual bonus for the fiscal year immediately preceding the fiscal
year in which the date of termination occurs, if such bonus has not been paid as
of the date of termination, (iv) any accrued vacation pay to the extent not
theretofore paid, and (v) any other amounts or benefits required to be paid or
provided by law or under any plan, program, policy or practice of the Company
(“Accrued Compensation and Benefits”).
(c) If the Employment Period ends on account of Termination Without Cause or
Termination for Good Reason, Executive shall receive a severance payment (the
“Severance Payment”) in an amount equal to one times the sum of (A) Executive’s
Base Salary at the time of termination (or, in the event of a Termination for
Good Reason, the Base Salary prior to the event constituting Good Reason if such
Base Salary is higher than the Base Salary at the time of termination) plus (B)
the highest annual bonus paid to Executive during the three most recently
completed years prior to Executive’s termination of employment. If the
Employment Period ends on account of death, Termination Without Cause,
Termination for Good Reason or Termination for Disability, the Company shall pay
Executive after such termination of employment (or to Executive’s family in the
event of his death), on a monthly basis, an amount equal to the monthly amount
of the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”)
continuation coverage premium for such month, at the same level and cost to
Executive (or Executive’s family in the event of his death) as immediately
preceding the date of termination, under the Company group medical plan in which
Executive participated immediately preceding the date of termination, less the
amount of Executive’s portion of such monthly premium as in effect immediately
preceding the date of termination, until the earlier of (A) 12 months after the
date of termination; and (B) the date on which Executive and his family have
obtained other substantially similar healthcare coverage or become entitled to
Medicare coverage. Subject to Section 17 of this Agreement, the Severance
Payment shall be paid in a

3



--------------------------------------------------------------------------------



lump sum payment on the sixtieth day following the termination date. As a
condition to Executive’s receipt of the post-employment payments and benefits
set forth in this Section 4(c), Executive must execute, return, not rescind and
comply with a commercially reasonable written release agreement in a form
prescribed by the Company (the “Release”).
(d) For purposes of this Agreement, “Cause” shall mean the occurrence of any of
the following conditions:
(i)    any act or omission that constitutes a material breach by Executive of
any of his material obligations under this Agreement, after a written demand for
substantial performance is delivered to Executive by the Board that specifically
identifies the manner in which the Board believes that Executive has materially
breached such obligations and Executive’s failure to cure such alleged breach
not later than 30 days following his receipt of such notice;
(ii)    conviction or plea of guilty or nolo contendere to a charge of
commission of a felony or a misdemeanor involving moral turpitude;
(iii)    the commission of dishonest, fraudulent or deceptive acts or practices
in connection with Executive’s employment that are materially injurious to the
Company, monetarily or otherwise; or
(iv)    Executive's ongoing willful refusal to follow the proper and lawful
directions of the Board after a written demand for substantial performance is
delivered to Executive by the Board that specifically identifies the manner in
which the Board believes that Executive has refused to follow its instructions
and Executive’s failure to cure such refusal not later than 30 days following
his receipt of such notice.
For purposes of this definition, no act, or failure to act, on the part of
Executive shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon (A) authority given pursuant to a resolution duly adopted by
the Board or (B) the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by Executive in good faith and in
the best interests of the Company. The cessation of employment of Executive
shall not be deemed to be for Cause unless and until there shall have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of not less than three-quarters of the entire membership of the Board
(excluding Executive, if Executive is a member of the Board) at a meeting of the
Board called and held for such purpose (after reasonable notice is provided to
Executive and Executive is given an opportunity, together with counsel for
Executive, to be heard before the Board), finding that, in the good faith
opinion of the Board, the conditions set forth in clauses (i), (ii), (iii) or
(iv) above have been satisfied, and specifying the particulars thereof in
detail.
(e) For purposes of this Agreement, “Good Reason” shall mean any of the
following actions, if taken without the express written consent of Executive:
(i) a material diminution in Executive’s Base Salary; (ii) a material diminution
in Executive’s authority, duties or

4



--------------------------------------------------------------------------------



responsibilities; (iii) requiring Executive to move his principal place of
employment outside of Orange County, California; or (iv) a material breach by
the Company of this Agreement. Executive’s employment with the Company may be
terminated for Good Reason if (i) Executive provides written notice to Company
of the occurrence of the Good Reason event (as described above) within 90 days
after Executive knows or reasonably should know of the circumstances
constituting Good Reason, which notice shall specifically identify the
circumstances which Executive believes constitute Good Reason, (ii)  Company
fails to correct the circumstances constituting “Good Reason” within 30 days
after such notice; and (iii) Executive resigns for Good Reason within six months
after the date on which Executive knows or reasonably should know of the initial
existence of such circumstances.
5.    Confidential Information. Executive acknowledges that the information,
observations and data obtained by him while employed by the Company pursuant to
this Agreement, as well as those obtained by him while employed by the Company
or any of its subsidiaries prior to the date of this Agreement, concerning the
business or affairs of the Company or any of its subsidiaries (“Confidential
Information”) are the property of the Company or such subsidiary. Therefore,
Executive agrees that during the Employment Period and thereafter that he shall
not disclose to any unauthorized person or use for his own account any
Confidential Information without the prior written consent of the Board unless
and except to the extent that such Confidential Information becomes generally
known to and available for use by the public other than as a result of
Executive’s acts or omissions to act. Executive shall deliver to the Company at
the termination of the Employment Period, or at any other time the Company may
request, all memoranda, notes, plans, records, reports, electronic data and
software and other documents and data (and copies thereof) relating to the
Confidential Information or the business of the Company or any of its
subsidiaries or affiliates which he may then possess or have under his control.
6.    Non-Solicitation of Employees. Executive acknowledges and agrees that
important factors in the Company’s business and operations are the loyalty and
goodwill of its employees, including key employees. Accordingly, during the
Employment Period and for a period of two (2) years following the termination of
Executive’s employment, Executive agrees he will not, and will not permit his
affiliates to, directly or indirectly solicit, encourage, entice, or cause any
employee of the Company or any of its parents, subsidiaries, or affiliates
(excluding secretarial and clerical employees) to terminate his employment with
the Company or, as applicable, any of its parents, subsidiaries, or affiliates.
In addition, for a period of one (1) year following the termination of
Executive’s employment, Executive agrees he will not, and will not permit his
affiliates to, directly or indirectly employ any person who was employed by the
Company (or its parents, subsidiaries, or affiliates) (excluding secretarial and
clerical employees) at any time during the twelve (12) month period preceding
the termination of Executive’s employment.
7.    Enforcement. Because the services of Executive are unique and Executive
has access to confidential information of the Company, the parties hereto agree
that the Company would be damaged irreparably in the event the provisions of
Section 5 hereof were not performed in accordance with its terms or were
otherwise breached and that money damages would be an inadequate remedy for any
such nonperformance or breach. Therefore, the Company or its successors or
assigns shall be entitled, in addition to other rights and remedies existing in
their

5



--------------------------------------------------------------------------------



favor, to an injunction or injunctions to prevent any breach or threatened
breach of any of such provisions and to enforce such provisions specifically
(without posting a bond or other security).
8.    Indemnification and Insurance. The Company shall indemnify Executive to
the full extent provided for in its corporate Bylaws and to the maximum extent
that the Company indemnifies any of its other directors and senior executive
officers, and he will be entitled to the protection of any insurance policies
the Company may elect to maintain generally for the benefit of its directors and
senior executive officers against all costs, charges, liabilities and expenses
incurred or sustained by him in connection with any action, suit or proceeding
to which he may be made a party by reason of his being or having been a
director, officer or employee of the Company or any of its affiliates or his
serving or having served any other enterprise, plan or trust as a director,
officer, employee or fiduciary at the request of the Company or any of its
affiliates (other than any dispute, claim or controversy arising under or
relating to this Agreement (except for this Section 8)). The Company will enter
into an indemnification agreement with the Executive in the standard form that
it has or will adopt for the benefit of its other directors and senior executive
officers.
9.    Survival. Sections 5, 6, 7, 8 and 17 hereof shall survive and continue in
full force and effect in accordance with their respective terms, notwithstanding
any termination of the Employment Period.
10.    Notices. Any notice provided for in this Agreement shall be in writing
and shall be either personally delivered, or sent by certified mail, return
receipt requested, postage prepaid, addressed (a) if to Executive, to his last
known address shown on the payroll records of the Company, and if to the
Company, to The New Home Company Inc., 95 Enterprise, Suite 325, Aliso Viejo,
California 92656, attention: Chairman of the Compensation Committee of the Board
of Directors, with a copy to the Chief Executive Officer of the Company at the
same address, or (b) to such other address as either party shall have furnished
to the other in accordance with this Section 10.
11.    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law or rule in any jurisdiction,
such invalidity, illegality or unenforceability shall not affect any other
provision or any other jurisdiction, but this Agreement shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.
12.    Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or between the parties, written or oral, which may have related in any manner
to the subject matter hereof, including the Amended and Restated Employment
Agreement, dated August 17, 2010, among Executive, TNHC Realty and Construction
Inc. and The New Home Company LLC.

6



--------------------------------------------------------------------------------



13.    Successors and Assigns. This Agreement shall inure to the benefit of and
be enforceable by Executive and his heirs, executors and personal
representatives, and the Company and its successors and assigns. Any successor
or assignee of the Company shall assume the liabilities of the Company
hereunder.
14.    Governing Law. This Agreement shall be governed by the internal laws (as
opposed to the conflicts of law provisions) of the State of California.
15.    Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.
16.    Withholding. All payments and benefits under this Agreement are subject
to withholding of all applicable taxes.
17.    Code Section 409A. This Agreement is intended to comply with the
requirements of Section 409A of the Code, and shall be interpreted and construed
consistently with such intent. The payments to Executive pursuant to this
Agreement are also intended to be exempt from Section 409A of the Code to the
maximum extent possible, under either the separation pay exemption pursuant to
Treasury regulation §1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to
Treasury regulation §1.409A-1(b)(4), and for such purposes, each payment to
Executive under this Agreement shall be considered a separate payment. In the
event the terms of this Agreement would subject Executive to taxes or penalties
under Section 409A of the Code (“409A Penalties”), the Company and Executive
shall cooperate diligently to amend the terms of the Agreement to avoid such
409A Penalties, to the extent possible; provided that in no event shall the
Company be responsible for any 409A Penalties that arise in connection with any
amounts payable under this Agreement. To the extent any amounts under this
Agreement are payable by reference to Executive’s “termination of employment”
such term and similar terms shall be deemed to refer to Executive’s “separation
from service,” within the meaning of Section 409A of the Code. Notwithstanding
any other provision in this Agreement, to the extent any payments hereunder
constitutes nonqualified deferred compensation, within the meaning of Section
409A, and Executive is a specified employee (within the meaning of Section 409A
of the Code) as of the date of Executive’s separation from service, each such
payment that is payable upon Executive’s separation from service and would have
been paid prior to the six-month anniversary of Executive’s separation from
service, shall be delayed until the earlier to occur of (i) the first day of the
seventh month following Executive’s separation from service or (ii) the date of
Executive’s death. Any reimbursement payable to Executive pursuant to this
Agreement shall be conditioned on the submission by Executive of all expense
reports reasonably required by Employer under any applicable expense
reimbursement policy, and shall be paid to Executive within 30 days following
receipt of such expense reports, but in no event later than the last day of the
calendar year following the calendar year in which Executive incurred the
reimbursable expense. Any amount of expenses eligible for reimbursement, or
in-kind benefit provided, during a calendar year shall not affect the amount of
expenses eligible for reimbursement, or in-kind benefit to be provided, during
any other calendar year. The right to any reimbursement or

7



--------------------------------------------------------------------------------



in-kind benefit pursuant to this Agreement shall not be subject to liquidation
or exchange for any other benefit.

8



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
 
 
 
 
 
 
 
 
THE NEW HOME COMPANY INC.
 
 
 
 
 
 
 
 
 
 
 
By:
Name:
 
/s/ H. Lawrence WebbH. Lawrence Webb
 
 
 
 
Title:
 
Chief Executive Officer
 
 
 
 
 
 
 
      EXECUTIVE:
 
 
 
 
 
 
 
 
 
 
 
/s/ Thomas RedwitzThomas Redwitz 






